Citation Nr: 0713012	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-38 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for a head scar.

2.  Entitlement to service connection for residuals of 
malaria, including jungle rot.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran, his daughter and his brother-in-law


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946, as well as National Guard service for many 
years.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.

This case has been advanced on the docket.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran's 
bullet scar has any characteristics of disfigurement, that it 
is unstable, that it is painful on examination, or that it 
limits any function.

2.  A malaria smear was negative.

3.  The totality of the evidence fails to show that the 
veteran contracted a skin condition while serving in the 
Philippines.

4.  The totality of the evidence fails to show that the 
veteran's back disability is related to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for residuals of a 
gunshot wound to the head have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 
7800, 7803, 7804, 7805 (2006).

2.  Criteria for service connection for residuals of malaria, 
including jungle rot, have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently receiving a noncompensable rating 
for a facial scar as a result of a ricocheting bullet that 
struck him in the head under 38 C.F.R. § 4.118, DC 7800.  
Under this rating code, a 10 percent rating is assigned for a 
scar on the head, face or neck that has one characteristic of 
disfigurement.  

The 8 characteristics of disfigurement are: 1) Scar 5 or more 
inches (13 or more cm.) in length; 2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; 3) surface 
contour of scar elevated or depressed on palpation; 4) scar 
adherent to underlying tissue; 5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). 

10 percent ratings are also assigned if a superficial scar is 
either unstable or painful on examination; or if the scar 
limits function of a body part.  See 38 C.F.R. § 4.118, DCs 
7803, 7804, 7805.

At a VA examination in March 2004, the veteran reported that 
the scar had no symptoms.  The examiner noted that within the 
hairline of the frontal area is a thin, well-healed, slightly 
curved scar that was 3 cm long.  The scar was not visible 
without parting the hair, and there was neither adherence to 
underlying tissue nor pain on palpation.  The skin covering 
the scar was normal, and the scar was paper-thin in size.  
The examiner concluded that the scar was asymptomatic, and 
had no cosmetic significance. 

Accordingly, the scar fails to meet any of the 8 
characteristics of disfigurement.  It was neither 13 or more 
cm in length, nor 0.6 cm. wide at its widest part (the 
examiner found it to be paper-thin, and only 3 cm in length); 
the surface contour of scar was not elevated or depressed on 
palpation (the examiner found no pain on palpation); the scar 
was not adherent to underlying tissue (specifically found); 
and the scar did not cover a surface area of at least 39 sq. 
cm.

Additionally, the scar was not painful on examination, and 
there is no evidence that the scar was unstable or limited 
the functioning of the veteran's head.

As such, a compensable rating for the veteran's bullet scar 
is denied.

The veteran also contends that he has other symptoms, such as 
dizziness and headaches, as a result of the bullet striking 
him in the forehead and knocking him unconscious for several 
hours; and the veteran has also attributed his sinus 
difficulties to the in-service head wound.

In March 2004, the veteran underwent a VA neurological 
examination.  The examiner indicated that the veteran had 
occasional headaches that did not require medication.  The 
examiner also noted that the veteran complained of dizziness 
("feeling spacy"), which was present all the time.  
However, the veteran did not endorse symptoms such as 
spinning, disequilibrium, or vasovagal-type symptoms.  The 
examiner found the veteran to be alert, oriented, fluent and 
cooperative.  The examiner acknowledged that the veteran may 
have suffered a concussion when the bullet struck him, but 
concluded that it was unlikely that this caused sinus 
problems, since the location of the injury was very high up 
on the skull, and not anywhere near the maxillary or frontal 
sinuses.  

With regard to the headaches, the examiner opined that it was 
likely that the headaches were related to tension or sinus 
pressure and not to his head injury.  With regard to the 
dizziness, the examiner noted that the veteran's symptoms did 
not coincide with post-traumatic dizziness which is typically 
a vertiginous type of problem.  The examiner noted that the 
dizziness might be related to the veteran's PTSD, but he did 
not think it was related to his in-service head injury.  The 
examiner found no neurological disorder that he could relate 
to the veteran's time in service.

While the veteran asserts that a number of his symptoms are 
related to his in-service head injury, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his symptoms, such as headaches or dizziness, 
and his head injury in service.  

Additionally, while the veteran testified that his headaches 
existed since the bullet wound in service, he denied having 
any frequent or severe headaches on medical history surveys 
in 1972, 1976, and 1982.  Physicals also found the veteran to 
be neurologically normal in 1972 and 1977. 

While the veteran is competent to report having had headaches 
since his time in service, his testimony is not credible in 
that he denied ever having headaches on several different 
occasions during the 1970s, thereby contradicting his 
testimony that he has had headaches since his head injury.

The veteran's private doctor, Dr. Bhasker, who also serves as 
the mayor of the veteran's city and the veteran's former 
employer, opined in October 2005 that the veteran had severe 
headaches as a result of the gun shot wound in service.  
However, Dr. Bhasker provided no rationale for his 
conclusion, aside from the fact that he had treated the 
veteran since the early 1980s; and while he has been treating 
the veteran for more than two decades, Dr. Bhasker did not 
begin treating the veteran for more than three decades after 
the in-service head-injury.  Dr. Bhasker also failed to 
address the fact that the veteran denied having headaches on 
at least three occasions, several decades after service. 

As such, the totality of the medical evidence fails to make 
it as likely as not that the veteran's in-service head injury 
caused a current neurological disorder; and the veteran's 
claim is therefore denied.




II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Malaria Residuals

The veteran testified that he contracted malaria during WWII, 
while fighting in one of the Philippine Islands, and has 
struggled with what he believes are residuals of his malaria 
ever since.  The residuals he cited include general body 
weakness (to the point he cannot pick up a cup of coffee), 
alternating chills and sweating, and problems with diarrhea 
and constipation.  

At the veteran's hearing before the Board, the veteran's 
brother-in-law who served with the veteran in the Philippines 
testified that he recalled the veteran having malaria while 
they were in service.  

While the veteran believes that he had malaria in service and 
has had others testify in this regard, a malaria smear was 
negative at a VA examination in March 2004.  As such, the 
evidence fails to show that the veteran had malaria. 

Accordingly, the veteran's claim for residuals of malaria is 
denied.

The veteran also asserted that he developed a skin condition 
as a result of his time in the Philippines.  Nevertheless, 
while the veteran currently is diagnosed with a tinea 
infection of the feet and a fungus infection in the groin and 
trunk (which was asymptomatic at a VA examination in March 
2004), the medical evidence of record fails to link any skin 
condition to the veteran's time in service.

The veteran's treatment records are void of complaints of a 
skin condition.  Additionally, while the service medical 
records from the veteran's time on active duty were 
destroyed, the veteran denied ever having had skin diseases 
on medical history surveys in 1972, 1976, and 1982.  The 
veteran's skin was also noted to be normal at physicals in 
1972 and 1977.

While the veteran maintains that his skin condition has 
existed since his time on active duty during World War II, 
his contention is contradicted by his statements on his 
medical history surveys completed in the 1970s, several 
decades after he was discharged from service after World War 
II.  As such, while the veteran is competent to report the 
symptoms of a skin condition that are readily observable, his 
testimony is not credible in that it is contradicted by his 
own statements in the service medical records. 

As such, the medical evidence fails to show that the veteran 
has a skin condition related to his time in service, and his 
claim is therefore denied.

Back disability 

At the veteran's hearing before the Board, the veteran's 
brother-in-law who served with the veteran in the Philippines 
testified that the veteran was part of a gun emplacement that 
was hit with a Japanese explosive.  The brother-in-law 
indicated that the veteran was thrown several feet in the air 
and landed hard on his back.  He indicated that the veteran 
was taken to the hospital with back spasms.  While the 
evidence does not show that the brother-in-law witnessed the 
explosion, he stated that he visited the veteran in the 
hospital.  The veteran also indicated that hauling crates of 
90-millimeter shells put considerable strain on his back, as 
each crate weighed approximately 350 pounds.

As previously mentioned, the veteran's service medical 
records from his time in service during World War II have 
been destroyed, but several annual physicals still exist from 
the veteran's time in the National Guard.  However, these 
records fail to show that the veteran's back condition was 
the result of his time in service.  Physicals in June 1972 
and July 1977 found the veteran's spine to be normal; and on 
medical history surveys in June 1972 and September 1976, the 
veteran denied having then, or having ever had, recurrent 
back pain.  On a medical history survey in May 1982, the 
veteran indicated that he had recurrent back pain, but the 
medical officer attributed the back pain to a fall 10 years 
earlier and not to the veteran's time in service during World 
War II.

The veteran indicated that he had been getting treatment for 
his back ever since service, but noted that many of these 
doctors are now deceased, and their records are no longer 
available.  However, his statements about being treated for 
back pain for many years following active duty are 
contradicted by his denials of any history of back pain on 
two separate occasions in the 1970s.

Treatment records from December 1981 confirm that the veteran 
had degenerative changes in his lumbar spine, which were 
noted to be mild in February 1982.  However, the back pain 
was repeatedly attributed to his on-the-job injury, which 
occurred many years after the veteran was discharged from 
active duty.  For example, on the medical physical in 1982, 
the medical officer indicated that the veteran had had back 
pain since a fall 10 years earlier; and Dr. Bhasker wrote in 
March 1982 that the veteran sustained a back injury at work 
eight years earlier which continued to worsen.  

In March 2004, the veteran underwent a VA examination at 
which he was diagnosed to have degenerative arthritis of the 
lumbar spine.  However, the examiner opined that it was less 
likely than not that the veteran's back condition was related 
to his time in service, based on the fact that the veteran 
did not recall any significant falls or injuries to his back 
in service.

In 2005, Dr. Bhasker wrote that the veteran had back pain 
that was related directly to his time in service in World War 
II.  However, Dr. Bhasker provided no rationale for his 
opinion, and gave no explanation as to why after treating the 
veteran for 20 years he now attributed the veteran's back 
disability to his time on active duty during World War II, 
when in 1982 he attributed the veteran's back disability to a 
fall eight years earlier.  Given that the veteran's diagnosis 
has not changed, Dr. Bhasker's opinion is inherently 
inconsistent.  

While the veteran suggested several potential in-service 
incidents in which his back might have been injured at his 
hearing before the Board in 2006, just two years earlier he 
told a VA examiner that he did not remember any incidents in 
service in which he injured his back.  The veteran also 
denied any history of recurrent back pain on several 
occasions in the 1970s.  As such, while the veteran is 
competent to report in-service injuries and to testify that 
he sought treatment for his back following service, his 
accounts cannot be considered to be credible in this case as 
his story is inconsistent.  

The balance of evidence fails to make it as likely as not 
that the veteran's back disability was caused by his time in 
service.  The veteran denied any recurrent back pain in the 
early 1970s, and his private doctor attributed the back 
condition to a work accident.    If the veteran had 
significant back pain dating back to World War II, then he 
had opportunities to address this in the annual National 
Guard physicals or to tell his private doctor.  However, he 
did neither.  Furthermore, the veteran served in the National 
Guard for more than 30 years following his discharge from 
active duty.  As such, the totality of the evidence fails to 
show that the veteran's back disability was caused by his 
time in service; and the veteran's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
VA and private treatment records have been obtained, as have 
the veteran's National Guard medical records.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file). 
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for residuals of a gun shot wound to the 
head is denied.

Service connection for residuals of malaria, including jungle 
rot, is denied.

Service connection for a back disability is denied.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for PTSD (rated at 50 
percent); tinnitus (10 percent); hearing loss 
(noncompensable); and residuals of a head (noncompensable).  

The veteran also has back, knee and sinus problems that have 
not been service connected; and he was determined to be 100 
percent disabled by the Social Security Administration in 
September 1982, but nevertheless worked for the mayor of 
Socorro from 1991 to 2003.

The veteran testified that he had worked for the mayor until 
2003 when his PTSD related symptomatology forced him to stop 
working.  The veteran's representative asserted that the 
veteran's decline working began soon after he began receiving 
treatment for PTSD.

The veteran's daughter testified that having observed the 
veteran's behavior daily, his ability to concentrate had 
diminished, and his sleeping patterns had become quite 
sporadic.  She also noted that the veteran complained about 
his back, knees, and his headaches.  In addition, the 
daughter indicated that she had noticed that the veteran's 
patience had decreased and he had become very irritable and 
short-tempered which was out of character for him.

In October 2005, Dr. Bhasker indicated that the veteran had 
had numerous ailments, including GI bleeding, PTSD, and other 
physical ailments such as chest and back pain that he 
believed were directly related to the veteran's time in World 
War II.     Dr. Bhasker commented that the veteran had worked 
for the city of Socorro for 11 years, but was forced to 
resign due to his inability to deal with stress and the 
increasing severity of his other PTSD symptoms.  He also 
noted that the veteran's mobility was severely limited due to 
his degenerative knee condition.  However, while Dr. Bhasker 
concluded that the veteran was 100 percent unemployable due 
to a variety of health conditions, he did not conclude that 
the veteran was 100 percent unemployable based solely on his 
service connected disabilities.

VA examinations have failed to address whether the veteran is 
unemployable based solely on his service-connected 
disabilities.  In May 2002, a VA examiner suggested that the 
veteran had used work and keeping busy as a way of occupying 
his mind, and speculated that unless he created a satisfying 
"retirement role" he might experience increasing problems 
with PTSD symptoms.  Nevertheless, at VA examinations in 2002 
and 2004, Global Assessment of Functioning (GAF) demonstrated 
only moderate difficulty in social, occupational or school 
functioning.  Additionally, the examiner in 2004 indicated 
that the veteran's prognosis for improvement of his 
psychiatric condition and impairments in functional status 
was fair to good with treatment.

Given that the veteran's claims file is void of a medical 
opinion of record addressing whether he is unemployable based 
on his service connected disabilities, one will be sought on 
Remand.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner 
should be provided with the veteran's 
claim file and asked to fully review it.  
The examiner should specifically indicate 
whether, without taking his age into 
account, the veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(PTSD, residuals from a bullet scar, 
bilateral hearing loss, and tinnitus).  
Any opinion should be supported by a 
rationale.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


